DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIND (US 2009/0222127 A1) in view of GUPTA et al. (US 2014/0277683 A1).
Regarding claims 1 and 5, LIND discloses a system (10) comprising a memory storing executable instructions (para 0024-0026); and one or more hardware processors in communication with the memory (para 004-0026) and configured by the executable instructions to at least: generate a first user interface configured to display: a base garment associated with a garment type (garment center 58, garment module 22; figures 1-3); and at least one customization option selectable by a user to modify the base garment (fabric center 94, fabric module 24) (Figures 1-2 and 4); receive an indication, based on one or more user selections within the first user interface, that a 
GUPTA teaches transmitting a custom digital pattern (23) to a remote computing device (control 65) which control manufacturing equipment (28) for production of a garment corresponding to the custom digital pattern in order to create a fully automated system that can manufacture custom clothing instantly (Figures 1-3, 5 and 6).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the system of LIND with the ability transmit a custom digital pattern to a remote computing device to control manufacturing equipment for the production of a garment corresponding to the custom digital pattern, in light of the teachings of GUPTA, in order to a create a fully automated system that can manufacture custom clothing instantly.  
Regarding claim 2, LIND discloses that the customization options can be editing throughout the design process thus changing the digital pattern and the points and lines associated therewith (please note the coupling module 34; figure 11).
  Claims 6-9, 12,14-15, and 18-19 are also rejected under 35 U.S.C. 103 by LIND in view of GUPTA for the reasons addressed above. Regarding claim 12, note that the interface module 196 and collision module 208 of LIND is specific to the garment being .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIND (US 2009/0222127 A1) in view of GUPTA et al. (US 2014/0277683 A1) and in further view of GROVE (US 8,813,378 B2).
LIND in view of GUPTA teaches a system as discussed above.  However, LIND in view of GUPTA fails to disclose the user body measurements being determined based on an automated analysis of a plurality of photos of the user, wherein each of the plurality of photos depicts the user in a different pose.  GROVE teaches determining body measurements based on an automated analysis of a plurality of photos of a user, where the photos represent different poses (col. 10, line 63 – col. 12, line 2) (figures 72 and 73).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the system of LIND in view of GUPTA with the ability to determine the body measurements based on an automated analysis of a plurality of photos of the user, wherein each of the plurality of photos depicts the user in a different pose, in light of the teachings of GROVE, in order to determine accurate body measurements without human error.   

Allowable Subject Matter
Claims 4, 10-11, 13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732